Order entered July 9, 2014




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00831-CV

   MERITAGE HOMES OF TEXAS, L.L.C. D/B/A MONTEREY HOMES, Appellant

                                           V.

                              JU-AN RUAN, ET AL, Appellees

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-10-00490

                                        ORDER
      We DENY appellant’s June 2, 2014 motion for summary reversal. However, the motion,

June 12, 2014 response, and June 18, 2014 reply are treated as supplemental briefing to be

considered upon submission.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE